DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the band having an extended width compared with the width of the remaining parts of the elongated member and fixed to the elongated member must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 23, “said first insert element” and “said projections” lack antecedence.  In line 26, “said gripping surfaces” lacks antecedence.  In line 2, “and/or” is indefinite.  Does this mean that the clip can be connected to a bracelet or a necklace and to a bracelet and a necklace at the same time, i.e., connecting the bracelet to the necklace?
In claim 4, line 1, the scope of the claim is indeterminate because it has been amended to depend from itself.  It will be assumed that the applicant will correct the dependency to depend from claim 3.  In lines 2, 6 and 10, “said insert element” lacks antecedence.  In line 6, “said projections” lack antecedence. In line 7, “said projection” lacks antecedence.  In line 9, “said gripping surfaces” lack antecedence. 
In claim 6, line 1, “the first retaining element” lacks antecedence.  In line 2, “the first resilient insert element part” lacks antecedence.  In line 2, “and, if present” is indefinite.  It is unclear whether or not the scope of the limitation following the “if present” phrase limits the claim.  In line 3, “the second retaining element” and “the second resilient insert element” lack antecendence.
In claim 7, line 2, there is a typo in “di-rection”.
In claim 8, “the resilient insert element” lacks antecedence.
In claim 9, line 1, it is misdescriptive to state that the device is to a bracelet set and a necklace set comprising an elongate member.  The disclosure discusses that the set is to either a bracelet or a necklace.  In line 19, “said first insert element” and “the second major surface” lack antecedence.  In line 
In claim 10, line 1, there is a typo in “where-in”.  “the bracelet” and “the necklace” lack antecedence.   In line 3, “the width of the remaining parts” lacks antecedence. 
Regarding claim 11, the limitation stating “the clip is according to claim 1” makes the claim indefinite.  The clip is defined and claimed in the independent claim 9.  To add the limitation that “the clip is according to claim 1” is redundant and confusing.  Are two clips being claimed?  If not, which clip is being claimed?  The clip in claim 1 or the clip defined in claim 9?
Regarding claim 12, the limitation stating “the clip is according to claim 1” makes the claim indefinite.  The clip is defined and claimed in the independent claim 9.  To add the limitation that “the clip is according to claim 1” is redundant and confusing.  Are two clips being claimed?  If not, which clip is being claimed?  The clip in claim 1 or the clip defined in claim 9?
In claim 13, line 1, it is misdescriptive to state that the method of assembly includes a bracelet and a necklace by providing an elongate member.  The disclosure only discusses the method of assembly or a single bracelet or a single necklace and not to assembly of a necklace with a bracelet.  In line 11, “said substantially flat surfaces” lacks antecedence.  In line 13, “said first insert element” and “said gripping surfaces” lack antecedence.  In the last line, “the assembled bracelet and/or necklace” lacks antecedence.
In claim 14, line 2, “the resilient insert element” lacks antecedence. “the first major surface” and “the second major surface” lack antecedence.
Regarding claim 15, the claim is indefinite in defining what is being assembled in the method.  Claim 13, the independent claim to claim 15, defines a method of assembling an elongate member, which is the necklace or bracelet, with a clip, which defines the set.  Claim 15 states that the method requires the bracelet or necklace from the bracelet set or necklace set according to claim 9.  However, a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Marzan, US 2019/0324295 A1 in view of Kalback, US 5575042.  Marzan discloses the claimed hinged clip with a resilient insert that is attached to the elongate member of the arm of a spectacles.  The hinged clip has a through hole with a substantially rectangular cross sectional shape.  It has one flat rigid surface opposed to a second flat surface that has a resilient insert for frictionally gripping the elongate member.  

    PNG
    media_image1.png
    388
    868
    media_image1.png
    Greyscale

The claims require that the clip be attached to a bracelet or necklace, which is not shown in Marzan.  However, it is old and well known that spectacles attached to a band or chain function as a 
Kalback discloses spectacles attached to a band that is wider than the elongate members of the necklace.

    PNG
    media_image2.png
    539
    611
    media_image2.png
    Greyscale

Therefore, it would have been obvious to add a band to Marzan’s spectacles for convenience to the wearer in finding their spectacles and for holding their spectacles when not in use.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-8 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677


/JACK W LAVINDER/Primary Examiner, Art Unit 3677